Opinion by
HaND, A. L. J.
The application in this case to dissolve is too late. Under the Act of 1869 application must be made at the earliest possible moment. It is too late after appearing to a rule to arbitrate, choosing arbitrators, and fixing a day for trial to move to dissolve. As the case now appears before us an award of arbitrators has been filed at which both parties appeared and it is presumed their rights have been once passed upon. It is true the application was made before the arbitrators met, on the very day they were to meet under the rule, but summons and first and second rule had been served and arbitrators appointed. We refer to Lowenstein vs. Shutz, 7 Phil. R. p. 361.